DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
ORIANI et al., the closest prior art of record, fails to teach mixing a masterbatch for a processing aid including a processing aid of 0.5 weight% to 20 weight% and a non-fluorinated melt-processable polymer of 80 weight% to 99.5 weight%, and the processing aid including a fluoropolymer forming clustered secondary particles each having a particle size of 2 µm to 2 mm and being a combination of primary fluoropolymer particles each having a diameter of 0.02 µm to 0.5 µm. 
ORIANI teaches a process aid masterbatch comprising a) 0.05 to 25 weight percent fluoropolymer, b) 0.2 to 10 weight percent of an organic soap, c) at least 5 weight percent of mineral particulate, and d) a non-fluorinated melt-processable which includes LLDPE (Abstract; [0013-0017 and 0019-0020]) wherein the amount of LLDPE required is to make up 100%. When calculated, the amount of LLDPE is 60 wt% to 94.3 wt% based on the total amounts of components a)-d). However, ORIANI does not teach the processing aid including a fluoropolymer forming clustered secondary particles each having a particle size of 2 µm to 2 mm and being a combination of primary fluoropolymer particles each having a diameter of 0.02 µm to 0.5 µm. Therefore, ORIANI fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763